Citation Nr: 0309302	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral 
proliferative diabetic retinopathy.

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the veteran's claims of entitlement to service connection for 
diabetes mellitus, bilateral proliferative diabetic 
retinopathy, and a bilateral foot disorder.  The veteran 
filed a timely appeal to these adverse determinations.

In July 2002, the Board issued a decision which determined 
that new and material evidence had been submitted with 
respect to all three service connection claims on appeal, and 
reopened the veteran's claims.  However, the Board determined 
that additional development on the issues of service 
connection for diabetes mellitus, bilateral proliferative 
diabetic retinopathy, and a bilateral foot disorder was 
required prior to adjudication of these claims.  Therefore, 
the Board undertook additional development on the issues on 
appeal pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
However, as will be explained below, subsequent legal 
developments now require that the veteran's claims be 
remanded to the RO for further action.


REMAND

As noted above, the Board recently undertook additional 
development on the three service connection issues on appeal 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As a 
result of this development, the Board has recently received 
new evidence concerning the veteran's claims, including a 
statement from Akron City Hospital, received by VA in 
December 2002, and three VA examination reports, all dated in 
April 2003. 

However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit held that significant 
portions of the Board's new procedures for internal 
development of claims, which allowed for initial Board 
consideration of newly-obtained evidence without prior 
referral to the RO, were invalid.  Disabled American Veterans  
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The record does not reflect that 
the additional evidence obtained by the Board has been 
considered by the RO.  In light of the Federal Circuit's 
decision in the above-referenced case, the Board finds that a 
remand to the RO for review of the additional evidence and, 
if necessary, preparation and issuance of an SSOC, is 
required.

As a final matter, the Board notes that in connection with 
its development of the case, a request was made of the 
examiner who conducted the endocrine examination of the 
veteran to respond to a medical nexus question.  However, 
upon review of the April 2003 report, the Board notes that 
the examiner failed to respond to the Board's inquiry.  
Additional development appears to be in order in this regard.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further action with 
respect to the issues on appeal in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.	The RO should ensure that the notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
have been met.  Further, the RO should 
refer the case back to the examiner who 
conducted the April 2003 endocrine 
examination at the request of the Board 
and request that the examiner, after 
review of the claims file and 
examination of the veteran, opine as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus is 
causally related to, or the result, of 
the veteran's period of active military 
service; the examiner should also 
indicate whether it is at least as 
likely as not that the veteran had 
diabetes mellitus within one year of the 
veteran's discharge from military 
service in 1954.  The examiner is 
requested to provide the rationale upon 
which the opinion is based.  

2.	The RO should readjudicate the veteran's 
claims, with due consideration given to 
any new evidence received since the time 
of the most recent September 2001 
statement of the case (SOC), to 
particularly include the statement from 
a nurse's assistant received by VA in 
April 2002, the statement from Akron 
City Hospital received by VA in December 
2002, and the three VA examination 
reports dated in April 2003.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




